*730OPINION.
Lansdon:
The petitioner admits its liability for any income and profits taxes due by the original taxpayer for the fiscal year ended June 30, 1920. It contends, however, that in the computing of the deficiency involved the taxpayer should have the benefit of section 328 of the Revenue Act of 1918.
The only abnormality in income or invested capital alleged is that in the taxable year the taxpayer leased buildings and land from its own stockholders at a rental considerably less than a fair price for such property. Such a situation, in our opinion, does not create an abnormality in income under the provisions of section 327. Moreover, we are not informed as to the terms of the lease other than the total rental received. We do not know whether the Commissioner has ever refused an application for relief under sections 327 and 328 of the Revenue Act of 1918. Also it would appear that the alleged abnormality was voluntarily created by the owners of the corporation and there is no reason to believe that it resulted in any hardship as compared with other corporations engaged in the same business and similarly situated. Liability of the petitioner should be determined in conformity with Grand Rapids National Bank, 15 B. T. A. 1166.

Decision will he entered under Rule 50.